DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2 and 5-12 are presented for examination. Claims 3, 4 are cancelled.
Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are persuasive.   Applicant cancelled non-allowed claims. Previously indicated claims 1, 2, 5-12 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott M. Schulte on 03-19-2021.
The application has been amended as follows: Amend claims 1 and 12 as follows
Amended Claim 1: --“ A rotor comprising: a permanent magnet; and a rotor core that has a magnet placement hole in which the permanent magnet is disposed, wherein: the rotor core is provided with a stress relaxation magnetic flux suppression hole provided on one side of the magnet placement hole in a short-length direction of the magnet placement hole with respect to the magnet placement hole as seen in an axial direction and formed so as to overlap the permanent magnet in a longitudinal direction of the magnet placement hole as seen in the short-length direction, the stress relaxation magnetic flux suppression hole relaxing a stress generated by expansion of the permanent magnet and suppressing magnetic flux generated by the permanent magnet; the stress relaxation magnetic flux suppression hole is formed such that a total width of a minimum width of a first magnetic flux passage between a portion of the stress relaxation magnetic flux suppression hole on a first side in the longitudinal direction and the magnet placement hole and a minimum width of a second magnetic flux passage between a portion of the stress relaxation magnetic flux suppression hole on a second side in the longitudinal direction and the magnet placement hole is less than a total length of a length of the first magnetic flux passage in the ] another radially inner side with respect to the magnet placement hole, which is one side of the magnet placement hole in the short-length direction]; and a length of the stress relaxation magnetic flux suppression hole along the longitudinal direction is equal to or less than a length of the permanent magnet along the longitudinal direction.“--
Amended Claim 12: --“A rotary electric machine comprising: a stator; and a rotor disposed so as to face the stator in a radial direction, wherein: the rotor has a permanent magnet and a rotor core that has a magnet placement hole in which the permanent magnet is disposed; the rotor core is provided with a stress relaxation magnetic flux suppression hole provided on one side of the magnet placement hole in a short-length direction of the magnet placement hole with respect to the magnet placement hole as seen in an axial direction and formed so as to overlap the permanent magnet in a longitudinal direction of the magnet placement hole as seen in the short-length direction, the stress relaxation magnetic flux suppression hole relaxing a stress generated by expansion of the permanent magnet and suppressing magnetic flux generated by the permanent magnet; the stress relaxation magnetic flux suppression hole is formed such that a total width of a minimum width of a first magnetic flux passage between a portion of the stress relaxation magnetic flux suppression hole on a first side in the longitudinal direction and the magnet placement hole and a minimum width of a second magnetic flux passage between a portion of the stress relaxation magnetic flux suppression hole on a second side in -5-Application No. 16/457,004 the longitudinal direction and the magnet placement hole is less than a total length of a length of the first magnetic flux passage in the longitudinal direction and a length of the second magnetic flux passage in the longitudinal direction; and the rotor core is disposed on a radially inner side with respect to the stator; the stress relaxation magnetic flux suppression hole is disposed on [] another radially inner side with respect to the magnet placement hole, which is one side of the magnet placement hole in the short-length direction [and a length of the stress relaxation magnetic flux suppression hole along the longitudinal direction is equal to or less than a length of the permanent magnet along the longitudinal direction. “--


Allowable Subject Matter
Claim 1, 2, 5-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 1, recites “inter alia” “A rotor comprising: a permanent magnet; and a rotor core that has a magnet placement hole in which the permanent magnet is disposed, wherein: the rotor core is provided with a stress relaxation magnetic flux suppression hole provided on one side of the magnet placement hole in a short-length direction of the magnet placement hole with respect to the magnet placement hole as seen in an axial direction and formed so as to overlap the permanent magnet in a longitudinal direction of the magnet placement hole as seen in the short-length direction, the stress relaxation magnetic flux suppression hole relaxing a stress generated by expansion of the permanent magnet and suppressing magnetic flux generated by the permanent magnet; the stress relaxation magnetic flux suppression hole is formed such that a total width of a minimum width of a first magnetic flux passage between a portion of the stress relaxation magnetic flux suppression hole on a first side in the longitudinal direction and the magnet placement hole and a minimum width of a second magnetic flux passage between a portion of the stress relaxation magnetic flux suppression hole on a second side in the longitudinal direction and the magnet placement hole is less than a total length of a length of the first magnetic flux passage in the longitudinal direction and a length of the second magnetic flux passage in the longitudinal direction (annotate Fig.3); the rotor core is disposed on a radially inner side with respect to a stator; the stress relaxation magnetic flux suppression hole is disposed on another radially inner side with respect to the magnet placement hole radially inner side, which is one side of the magnet placement hole in the short-length direction; and a length of the stress relaxation magnetic flux suppression hole along the longitudinal direction is equal to or less than a length of the permanent magnet along the longitudinal direction (see Fig.2a-2c, 10c and Fig.4c).  
 
 

    PNG
    media_image1.png
    509
    647
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    443
    647
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    483
    580
    media_image3.png
    Greyscale


Regarding claims 1 combination, the prior art closest is JP A2018042381 Sano teaches stress relaxation hole, which is larger than the hole in the current invention does teaches a smaller relaxation hole than the magnet and Sano fails to teach the dimensions of the total width of the minimum width of flux passages as indicated by claim,  Yabe cannot be used in combination with Sano since it has holes on another side and would destroy the structure of Sano if used to modify it its stress relaxation hole, the stress relaxation hole of the claim above is unique and serves as stress relaxation hole for magnet expansion, and also blocks the magnetic flux, the prior art do not teach the combination of limitations of claim one and fail to teach the widths of the magnetic flux holes, relaxation hole, and the flux fail to teach the combination of limitations of claim 1 where A rotor comprising: a permanent magnet; and a rotor core that has a magnet placement hole in which the permanent magnet is disposed, wherein: the rotor core is provided with a stress relaxation magnetic flux suppression hole provided on one side of the magnet placement hole in a short-length direction of the magnet placement hole with respect to the magnet placement hole as seen in an axial direction and formed so as to overlap the permanent magnet in a longitudinal direction of the magnet placement hole as seen in the short-length direction, the stress relaxation magnetic flux suppression hole relaxing a stress generated by expansion of the permanent magnet and suppressing magnetic flux generated by the permanent magnet; the stress relaxation magnetic flux suppression hole is formed such that a total width of a minimum width of a first magnetic flux passage between a portion of the stress relaxation magnetic flux suppression hole on a first side in the longitudinal direction and the magnet placement hole and a minimum width of a second magnetic flux passage between a portion of the stress relaxation magnetic flux suppression hole on a second side in the longitudinal direction and the magnet placement hole is less than a total length of a length of the first magnetic flux passage in the longitudinal direction and a length of the second magnetic flux passage in the longitudinal direction; the rotor core is disposed on a radially inner side with respect to a stator; the stress relaxation magnetic flux suppression hole is disposed on another radially inner side with respect to the magnet placement hole radially inner side, which is one side of the magnet placement hole in the short-length direction; and a length of the stress relaxation magnetic flux suppression hole along the longitudinal direction is equal to or less than a length of the permanent magnet along the longitudinal direction “ combination.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 1 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in 1 “A rotor comprising: a permanent magnet; and a rotor core that has a magnet placement hole in which the permanent magnet is disposed, wherein: the rotor core is provided with a stress relaxation magnetic flux suppression hole provided on one side of the magnet placement hole in a short-length direction of the magnet placement hole with respect to the magnet placement hole as seen in an axial direction and formed so as to overlap the permanent magnet in a longitudinal direction of the magnet placement hole as seen in the short-length direction, the stress relaxation magnetic flux suppression hole relaxing a stress generated by expansion of the permanent magnet and suppressing magnetic flux generated by the permanent magnet; the stress relaxation magnetic flux suppression hole is formed such that a total width of a minimum width of a first magnetic flux passage between a portion of the stress relaxation magnetic flux suppression hole on a first side in the longitudinal direction and the magnet placement hole and a minimum width of a second magnetic flux passage between a portion of the stress relaxation magnetic flux suppression hole on a second side in the longitudinal direction and the magnet placement hole is less than a total length of a length of the first magnetic flux passage in the longitudinal direction and a length of the second magnetic flux passage in the longitudinal direction; the rotor core is disposed on a radially inner side with respect to a stator; the stress relaxation magnetic flux suppression hole is disposed on another radially inner side with respect to the magnet placement hole radially inner side, which is one side of the magnet placement hole in the short-length direction; and a length of the stress relaxation magnetic flux suppression hole along the longitudinal direction is equal to or less than a length of the permanent magnet along the longitudinal direction ” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Claim 2, 5-11 are allowed based on dependency from allowable claim 1.
Reasons of allowance for claims 12 are similar to claim 1. 
Re-claim 12, recites “inter alia” “A rotary electric machine comprising: a stator; and a rotor disposed so as to face the stator in a radial direction, wherein: the rotor has a permanent magnet and a rotor core that has a magnet placement hole in which the permanent magnet is disposed; the rotor core is provided with a stress relaxation magnetic flux suppression hole provided on one side of the magnet placement hole in a short-length direction of the magnet placement hole with respect to the magnet placement hole as seen in an axial direction and formed so as to overlap the permanent magnet in a longitudinal direction of the magnet placement hole as seen in the short-length direction, the stress relaxation magnetic flux suppression hole relaxing a stress generated by expansion of the permanent magnet and suppressing magnetic flux generated by the permanent magnet; the stress relaxation magnetic flux suppression hole is formed such that a total width of a minimum width of a first magnetic flux passage between a portion of the stress relaxation magnetic flux suppression hole on a first side in the longitudinal direction and the magnet placement hole and a minimum width of a second magnetic flux passage between a portion of the stress relaxation magnetic flux suppression hole on a second side in the longitudinal direction and the magnet placement hole is less than a total length of a length of the first magnetic flux passage in the longitudinal direction and a length of the second magnetic flux passage in the longitudinal direction (annotate Fig.3); the rotor core is disposed on a radially inner side with respect to a stator; the stress relaxation magnetic flux suppression hole is disposed on another radially inner side with respect to the magnet placement hole radially inner side, which is one side of the magnet placement hole in the short-length direction; and a length of the stress relaxation magnetic flux suppression hole along the longitudinal direction is equal to or less than a length of the permanent magnet along the longitudinal direction (see Fig.2a-2c, 10c and Fig.4c).  

    PNG
    media_image1.png
    509
    647
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    443
    647
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    483
    580
    media_image3.png
    Greyscale

Regarding claims 12 combination, the prior art closest is JP A2018042381 Sano teaches stress relaxation hole, which is larger than the hole in the current invention does teaches a smaller relaxation hole than the magnet and Sano fails to teach the dimensions of the total width of the minimum width of flux passages as indicated by claim,  Yabe cannot be used in combination with Sano since it has holes on another side and would destroy the structure of Sano if used to modify it its stress relaxation hole, the stress relaxation hole of the claim above is unique and serves as stress relaxation hole for magnet expansion, and also blocks the magnetic flux, the prior art do not teach the combination of limitations of claim one and fail to teach the widths of the magnetic flux holes, relaxation hole, and the flux fail to teach the combination of limitations of claim 1 where A rotor comprising: a permanent magnet; and a rotor core that has a magnet placement hole in which the permanent magnet is disposed, wherein: the rotor core is provided with a stress relaxation magnetic flux suppression hole provided on one side of the magnet placement hole in a short-length direction of the magnet placement hole with respect to the magnet placement hole as seen in an axial direction and formed so as to overlap the permanent magnet in a longitudinal direction of the magnet placement hole as seen in the short-length direction, the stress relaxation magnetic flux suppression hole relaxing a stress generated by expansion of the permanent magnet and suppressing magnetic flux generated by the permanent magnet; the stress relaxation magnetic flux suppression hole is formed such that a total width of a minimum width of a first magnetic flux passage between a portion of the stress relaxation magnetic flux suppression hole on a first side in the longitudinal direction and the magnet placement hole and a minimum width of a second magnetic flux passage between a portion of the stress relaxation magnetic flux suppression hole on a second side in the longitudinal direction and the magnet placement hole is less than a total length of a length of the first magnetic flux passage in the longitudinal direction and a length of the second magnetic flux passage in the longitudinal direction; the rotor core is disposed on a radially inner side with respect to a stator; the stress relaxation magnetic flux suppression hole is disposed on another radially inner side with respect to the magnet placement hole radially inner side, which is one side of the magnet placement hole in the short-length direction; and a length of the stress relaxation magnetic flux suppression hole along the longitudinal direction is equal to or less than a length of the permanent magnet along the longitudinal direction “ combination.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 12 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in 12 “A rotor comprising: a permanent magnet; and a rotor core that has a magnet placement hole in which the permanent magnet is disposed, wherein: the rotor core is provided with a stress relaxation magnetic flux suppression hole provided on one side of the magnet placement hole in a short-length direction of the magnet placement hole with respect to the magnet placement hole as seen in an axial direction and formed so as to overlap the permanent magnet in a longitudinal direction of the magnet placement hole as seen in the short-length direction, the stress relaxation magnetic flux suppression hole relaxing a stress generated by expansion of the permanent magnet and suppressing magnetic flux generated by the permanent magnet; the stress relaxation magnetic flux suppression hole is formed such that a total width of a minimum width of a first magnetic flux passage between a portion of the stress relaxation magnetic flux suppression hole on a first side in the longitudinal direction and the magnet placement hole and a minimum width of a second magnetic flux passage between a portion of the stress relaxation magnetic flux suppression hole on a second side in the longitudinal direction and the magnet placement hole is less than a total length of a length of the first magnetic flux passage in the longitudinal direction and a length of the second magnetic flux passage in the longitudinal direction; the rotor core is disposed on a radially inner side with respect to a stator; the stress relaxation magnetic flux suppression hole is disposed on another radially inner side with respect to the magnet placement hole radially inner side, which is one side of the magnet placement hole in the short-length direction; and a length of the stress relaxation magnetic flux suppression hole along the longitudinal direction is equal to or less than a length of the permanent magnet along the longitudinal direction ” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834